Citation Nr: 1616077	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  10-40 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for imbalance resulting from traumatic brain injury.

2.  Entitlement to an initial rating in excess of 10 percent for a left hip disability.

3.  Entitlement to an initial rating in excess of 10 percent for a left ankle disability.

4.  Entitlement to an initial rating in excess of 10 percent for a right ankle disability.

5.  Entitlement to an initial rating in excess of 10 for a bilateral foot disability.

6.  Entitlement to an initial compensable rating for a left knee disability.

7.  Entitlement to an initial compensable rating for neurological impairment of the left lower extremity.

8.  Entitlement to an initial compensable rating for a left elbow disability.

ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  Jurisdiction for the Veteran's claims was transferred to the VA Regional Office (RO) in Houston, Texas during the pendency of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Private treatment records submitted by the Veteran indicate he may have applied for disability benefits with the Social Security Administration (SSA) in 2012.  There is no indication that SSA records have been requested. When there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  In cases where VA is uncertain as to the relevance of the records, such as this case, VA should be guided by the principles underlying the pro-claimant VA system.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

The Veteran has also recently reported receiving private treatment for the residuals of traumatic brain injury.  These records are relevant to his appeal of the initial rating assigned for imbalance resulting from traumatic brain injury.  VA is required to make reasonable efforts to assist the Veteran in obtaining private medical records that are relevant to his claims.  See 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Request any records that may be available from the SSA.  Associate any obtained records with the claims file.  If the records are not obtained associated documentation of all efforts to obtain the records and make appropriate findings consistent with statute and regulation as to why efforts to obtain the records ceased.  

2.  Make reasonable efforts to obtain any relevant private medical records identified by the Veteran.

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

